DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites that the “one of the first/second transistors being coupled directly to a power supply”.  Only Applicant’s figure 2 shows that its first and second transistors (202A-202C) are being coupled directly to power supply.  However, the transistors in figure 2 that are coupled directly to the power supply are PMOS transistor, not NMOS transistors as recited in claim 2-4, and the circuit figure 2 is a single output circuit, not a differential output circuit as recited in claims 5-7. 
Similar rejection is applied to claims 15-16
20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 20 is directed to Applicant’s circuit figure 4C.  However, with the negative input of amplifier 426 directly coupled to the power supply, the output of 426 is always at a low voltage level and causes transistors 420 and 424 to be fully on.  Therefore, the current sources shown in figures 1 and 2 are shorted circuit, not voltage sensitive current sources as recited. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 5808505) in view of Williams et al. (US 7142400).
As to claim 1, Tsukada’s figure 1 shows a circuit comprising: a first voltage sensitive circuit (2a) comprising first transistors (Q1,Q2,Q4), the first transistors being coupled together so as to be operatively coupled to a first current source (Q3), one of the first transistors (Q4) being directly coupled to a power supply; a second voltage sensitive circuit (2b) comprising second transistors (not shown Q1,Q2,Q4 in 2b), the second transistors being coupled together so as to be operatively coupled to a 
As to claim 9, Tsukada’s figure 1 shows that the voltage sensitive current reference module is configured to output a lower value for the voltage reference in response to a decrease in the voltage of the power supply, thereby increasing a delay.

As to claim 11, Tsukada’s figure 1 shows that the first voltage sensitive circuit comprises a first inverter (Q1,Q2) and the second voltage sensitive circuit comprises a second inverter (Q1,Q2 2b) coupled to the first inverter.
As to claim 12, Tsukada’s figure 1 shows that the first inverter is coupled to the first current source and the second inverter is coupled to the second current source.
As to claim 13, Tsukada’s figure 1 shows that the first inverter and the second inverter each comprise a PFET coupled to an NFET.
	Claims 14 and 17-19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.  As further regarding claims 7 and 16, delay elements coupled in a ring configuration to form a ring oscillator is well known in the art.  It would have been obvious to one having ordinary skill in the art to couple the second differential output to the gat of the first transistors (directly or via another delay element) for the purpose of forming a ring oscillator.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 5808505) in view of Williams et al. (US 7142400) and Lancaster (US 6137720).
Tsukada’s figure 1 fails to show that the first and second resistive elements are resistors.  However, Lancaster’s figure 7A shows a voltage reference generator comprises first and second resistors instead of resistor and diode as shown in figure 7B.  Therefore, it would have been obvious to one 

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842